JOHN W. HUBER, United States Attorney (#7226)
ARTHUR J. EWENCZYK, Special Assistant United States Attorney (NY #5263785)
LESLIE A. GOEMAAT, Special Assistant United States Attorney (MA #676695)
RICHARD M. ROLWING, Special Assistant United States Attorney (OH #0062368)
JOHN E. SULLIVAN, Senior Litigation Counsel, Tax Division (WI #1018849)
Attorneys for the United States of America
111 South Main Street, #1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: arthur.j.ewenczyk@usdoj.gov
       leslie.a.goemaat@usdoj.gov
       richard.m.rolwing@usdoj.gov
       john.e.sullivan@usdoj.gov


                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


                                            :
UNITED STATES OF AMERICA,                            Case No. 2:18-CR-365-JNP-BCW
                                            :
                       Plaintiff,
                                            :        GOVERNMENT’S MOTION TO USE
        v.                                           EXHIBITS AND DEMONSTRATIVES
                                            :        DURING OPENING STATEMENT
LEV ASLAN DERMEN,
  a/k/a Levon Termendzhyan,                 :        District Judge Jill N. Parrish
                                                     Magistrate Judge Brooke C. Wells
                       Defendant.           :


        Now comes the United States of America, by and through its undersigned counsel, and

respectfully moves this Court for authorization to use certain trial exhibits and demonstratives

during its opening statement.

   I.        Applicable Law

        Courts generally permit the use of demonstrative exhibits and pre-admitted trial exhibits

during opening statement. “Use of a chart in opening statement is generally permissible, since it

is not evidence, and as the purpose of the opening argument is to give a broad outline of the case
and facts to be proved, a visual outline of a party's argument is not significantly different from an

oral outline. A chart, like an opening statement, must avoid reference to matters that cannot be

proved or would be inadmissible as evidence. The use of charts in a complex conspiracy case can

significantly assist the jury.” United States v. Fried, 881 F.2d 1077 (6th Cir. 1989) (citations

omitted). The Third Circuit has explained that “[d]emonstrative exhibits may be used in opening

statements as long as the prosecution ‘avoids references to matters that cannot be proved or

would be inadmissible.’” United States v. Bush, 741 F. App’x 110, 117–18 (3d Cir. 2018) (citing

United States v. De Peri, 778 F.2d 963, 979 (3d Cir. 1985)). “To begin, we take notice that such

charts are often employed in complex conspiracy cases to provide the jury with an outline of

what the government will attempt to prove.” United States v. De Peri, 778 F.2d 963, 979 (3d Cir.

1985); see also United States v. Castaldi, 547 F.3d 699, 705 (7th Cir. 2008) (court did not abuse

its discretion in allowing the use of a mug shot in a demonstrative exhibit during opening

statement).

       The use of demonstrative evidence is governed by Rule 611, which indicates that the

“court should exercise reasonable control over the mode and order of examining witnesses and

presenting evidence so as to: (1) make those procedures effective for determining the truth.” Fed.

R. Evid. 611. The 2011 Advisory Committee Notes explain that “Item (1) restates in broad terms

the power and obligation of the judge as developed under common law principles. It covers such

concerns as whether testimony shall be in the form of a free narrative or responses to specific

questions, McCormick §5, the order of calling witnesses and presenting evidence, 6 Wigmore

§1867, the use of demonstrative evidence, McCormick §179, and the many other questions

arising during the course of a trial which can be solved only by the judge’s common sense and

fairness in view of the particular circumstances.” Fed. R. Evid. 611, Advisory Comm. Notes,

                                                 2
2011 Amendment, ¶ 2 (emphasis added).

         The Tenth Circuit has held that “it is within the discretion of the Trial Court, absent abuse

working to the clear prejudice of the defendant, to permit the display of demonstrative or

illustrative exhibits admitted in evidence both in the courtroom during trial and in the jury room

during deliberations.” United States v. Downen, 496 F.2d 314, 320 (10th Cir. 1974); See United

States v. Hohn, 606 F. App'x 902, 909 (10th Cir. April 1, 2015) (“Absent abuse which clearly

prejudices the defendant, the district court has discretion to permit the display of demonstrative

exhibits during trial.”) (emphasis added).

         The jury should be given a limiting instruction with respect to demonstrative exhibits. For

example, Tenth Circuit Pattern Instruction No. 1.41, “Summaries and Charts Not Received in

Evidence,” reads, “Certain charts and summaries have been shown to you to help explain the

evidence in this case. Their only purpose is to help explain the evidence. These charts and

summaries are not evidence or proof of any facts.” This instruction should be given to the jury

with regard to demonstrative evidence used in opening statements and at trial.

   II.      Exhibits and Demonstratives in the Government’s Opening Statement

         The United States seeks permission to use the following demonstratives and exhibits

during opening statement. Drafts of these demonstratives and exhibits are attached hereto. Please

note that the government has been modifying and updating its summaries in response to oral

argument during the January 13, 2020 exhibit hearing. Final exhibits and demonstratives will be

provided to the Court and defense counsel prior to opening statement. The United States has a

good faith basis to believe each of the exhibits will be admitted at trial and that the

demonstratives accurately and summarize the expected testimony to be adduced at trial without

“abuse working to the clear prejudice of the defendant[.]” Downen, 496 F.2d at 320.

                                                   3
      Ex #          Description                     Defendant Objection            Exhibit to
                                                                                    Motion
n/a          Demonstrative of Total       n/a                                          1
             Fraudulent Claims
n/a          Demonstrative of             n/a                                          2
             Biodiesel Production, Tax
             Credits, and RINs
15-1         Demonstrative of Panama      Defense withdraws hearsay objection,         3
             Project                      reserves relevance objection, and
                                          maintains foundation objection. [ECF
                                          752]
(Old) 3-4    Demonstrative of             n/a                                          4
             India/NOIL project Part I
(Old) 3-4    Demonstrative of             n/a                                          5
             India/NOIL project Part II
4-10         Email from Jacob             No objection [ECF 683]                       6
             Kingston to Katirina
             Pattison
6-44.3       Photo of Jacob Kingston,     Defense maintains FRE 403                    7
             Lev Dermen, private          objection. [ECF 752]
             plane, and gold Ferrari
5-70         Photo of Deryl Leon,         No objection [ECF 683]                       8
             Jacob Kingston, and
             private plane
3-9 p. 9     Demonstrative of $588M       n/a                                          9
             cycling
2-2          Summary of Financial         Defense objects to improper and             10
             Transactions Between         argumentative FRE 1006 summary,
             WRE and SBK Holdings         and under FRE 403 as it is prejudicial
             USA                          and confuses the jury as to the funds
                                          transferred. Id. see above exhibit 1-
                                          10, United States v. Irvin, 682 F.3d
                                          1254, (10th Cir. 2012). [ECF 752]
2-1          Summary of Financial         Defense objects to improper and             11
             Transactions                 argumentative FRE 1006 summary,
                                          and under FRE 403 as it is
                                          prejudicial. Id. see above exhibit 1-
                                          10, United States v. Irvin, 682 F.3d
                                          1254, (10th Cir. 2012). [ECF 752]
2-3          Summary of International     No objection [ECF 683] Hearsay as           12
             Wire Transfers               to handwritten notes contained on the
                                          underlying documents and emails;
                                          Rule of completeness; and
                                          Foundation/Authenticity. [ECF 775]


                                                4
2-9          Speedy Lion Renewable       No objection [ECF 683]                  13
             Fuel Investments
             Signature Page
n/a          Demonstrative of Turkish    n/a                                     14
             Transfers
6-62.15      Text messages between       Defense maintains foundational,         15
             Jacob Kingston and Lev      hearsay, and FRE 403 objections.
             Dermen                      [ECF 775]
6-44.1       Photo of Bugatti and        Defense objects on FRE 403 grounds.     16
             Ferrari                     [ECF 752]
3-1          Flow of Funds relating to   Defense objects pursuant to FRE 403.    17
             Kazi loan (Counts 3-7)      [ECF 752]
8-1          Flow of Funds relating to   Defense objects to improper and         18
             purchase of 2072 E. Creek   argumentative FRE 1006 summary
             Rd. (Count 8)               and prejudicial under FRE 403 and
                                         confuses the jury as to the depiction
                                         of the diagram and the flow of funds.
                                         Id. see above exhibit 1-10, United
                                         States v. Irvin, 682 F.3d 1254, (10th
                                         Cir. 2012). [ECF 752]
6-183 (now   Photo of 2072 E. Creek      No objection [ECF 683]                  19
6-62.11      Rd., Bugatti, and gold
p. 5)        Ferrari
9-3          Flow of Funds relating to   Defense objects to improper FRE         20
             transfer of $483,000 to     1006 summary as it is argumentative,
             bank account in the name    prejudicial under FRE 403 and
             of Levon Termendzhyan       confuses the jury as to the depiction
             (Count 9)                   of the diagram and the flow of funds.
                                         Id. see above exhibit 1-10, United
                                         States v. Irvin, 682 F.3d 1254, (10th
                                         Cir. 2012). [ECF 752]
2-3 p. 34    Bank of Utah $483,000       No objection. [ECF 683]. Hearsay as     21
             wire request form           to handwritten notes contained on the
                                         underlying documents and emails;
                                         Rule of completeness; and
                                         Foundation/Authenticity. [ECF 775]
6-62.7 pp.   Text messages between       Defense maintains foundational,         22
3-5          Jacob Kingston and Lev      hearsay, and FRE 403 objections.
             Dermen                      [ECF 752] [ECF 775]
7-1 at pp.   Text messages between       No objection [ECF 683]                  23
40-41        Jacob Kingston and Isaiah
             Kingston
10-1         Flow of Funds relating to   Defense objects to improper FRE         24
             Huntington Beach house      1006 summary as it is argumentative,
             (Count 10)                  prejudicial under FRE 403 and
                                         confuses the jury as to the depiction
                                             5
                                               of the diagram and the flow of funds.
                                               Id. see above exhibit 1-10, United
                                               States v. Irvin, 682 F.3d 1254, (10th
                                               Cir. 2012). [ECF 752]
 6-90            Photos of Huntington          Defense withdraws objections [ECF             25
                 Beach house                   752]
 6-79 p. 26      Viscon Invoice                Hearsay [ECF 683]; Defense                    26
                                               withdraws hearsay objection [ECF
                                               752]

   III.      Conclusion

          Accordingly, the United States respectfully requests a pre-trial ruling allowing the use of

the attached demonstratives and trial exhibits during the Government’s opening statement. The

Court heard oral argument as to each of the contested trial exhibits at the January 13, 2020

exhibit hearing. The attached summaries are new draft summaries which attempt to address the

defendant’s concerns as discussed at the January 13, 2020 hearing. Final summaries will be

provided to the Court and the Defendant upon completion.

          Additionally, the United States requests production of any exhibits or demonstratives to

be used by Defense in their opening statement.

          Respectfully submitted this 19th of January 2020.

                                                        JOHN W. HUBER
                                                        United States Attorney

                                                        /s/ Leslie A. Goemaat
                                                        LESLIE A. GOEMAAT
                                                        RICHARD M. ROLWING
                                                        ARTHUR J. EWENCZYK
                                                        Special Assistant United States Attorneys
                                                        JOHN E. SULLIVAN
                                                        Senior Litigation Counsel




                                                   6
                                       Certificate of Service

        I certify that on the 19th day of January 2020, I caused a copy of the foregoing to be filed
through the CM/ECF electronic filing system, thereby providing notice to all parties of record in
this case.



                                                      /s/ Leslie A. Goemaat
                                                      Leslie A. Goemaat
                                                      Special Assistant United States Attorney




                                                 7
